Citation Nr: 9918371	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  95-04 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from August 1972 to July 
1992.

This appeal arose from an April 1993 rating decision of the 
Honolulu, Hawaii, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
migraines and which awarded this disability a 0 percent 
evaluation, effective August 1, 1992.  In July 1996, the RO 
issued a decision which awarded a 10 percent evaluation to 
the service-connected migraines, effective August 1, 1992.  
This evaluation was confirmed and continued by a rating 
action issued in September 1997.  The veteran then moved to 
Tennessee.  In August 1998, the Nashville, Tennessee RO 
confirmed the 10 percent disability evaluation assigned to 
the veteran's migraines.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  Moreover, any examinations performed must 
address the rating criteria in relation to the veteran's 
symptoms.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In the instant case, the veteran has alleged that her 
migraine headaches are more severe than the current 
disability evaluation would suggest.  The record reveals that 
she was last examined by VA in May and June 1998.  While 
these examinations suggested that she suffered from headaches 
once or twice a week (which she reported were better if she 
wore her prescription glasses), the reports did not indicate 
whether or not her service-connected migraine headaches 
resulted in characteristic prostrating attacks that occurred 
on average once a month over the last several months.  
Therefore, it is found that this examination does not provide 
an adequate basis upon which to determine entitlement to the 
requested benefit.

The veteran has also requested that she be awarded 
entitlement to individual unemployability due to her service-
connected disabilities.  This claim was denied by a rating 
action issued in August 1998.  In June 1999, the veteran's 
representative submitted an Informal Hearing Presentation, 
which the Board of Veterans' Appeals (Board) will construe as 
a timely notice of disagreement with that August 1998 
decision.  Therefore, it is found that the RO should issue 
the veteran a statement of the case concerning the issue of 
individual unemployability.  See 38 C.F.R. § 19.26 (1998).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA neurological examination by a 
qualified physician in order to fully 
assess the current nature and degree of 
severity of the veteran's service-
connected migraine headaches.  
Specifically, it should be indicated 
whether the veteran's experiences 
characteristic prostrating attacks 
occurring on an average of once a month 
over the last several months.  All 
indicated special studies deemed 
necessary should be accomplished.  The 
claims folder must be made available to 
the examiner prior to the examination so 
that the veteran's entire medical history 
can be taken into consideration, and the 
examiner is asked to indicate in the 
examination report that the claims files 
have been reviewed.

2.  The RO should issue the veteran and 
her representative a statement of the 
case concerning the issue of entitlement 
to individual unemployability due to 
service-connected disabilities.  This 
should include a VA Form 9 and 
notification of her appellate rights.  
She and her representative should also be 
given an opportunity to respond to this 
statement.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examinations do not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

In the event that the veteran's claim remains denied, in 
whole or in part, she and her representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while her case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


